DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Laughman (US 2017/0115043) in view of Iwata (US 2019/0376731).
	As to claim 1, Laughman teaches an HVAC system comprising a fluid circuit including:
	a compressor 400;
	a first heat exchanger 401;
	an expander 402;
	a second heat exchanger 403;
	a dynamic receiver 404, the dynamic receiver 404 in parallel with the expander 402 (Fig. 4);
	a controller 409 configured to operate an inlet valve 406 positioned directly upstream of receiver 404, wherein the valve 406 is downstream of the first exchanger 401 and upstream of the second exchanger 403 (Fig. 4); and

	Laughman does not explicitly teach a fluid line configured to convey discharge from the compressor to the dynamic receiver, wherein a valve is positioned along the fluid line to regulate a quantity of a working fluid stored in the receiver 404. However, Iwata teaches that it is known to provide a fluid line 42 to convey discharge from a compressor 21 to a dynamic receiver 41, wherein a valve 45 is positioned along the fluid line 42 to regulate a quantity of a working fluid stored in the receiver 41 (Fig. 10). Such a configuration allows for a circuit to be operated with an environmentally friendly refrigerant by preventing a disproportionation reaction (paragraphs 3-4 and 113-118). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Laughman to include a fluid line and valve as claimed and taught by Iwata because it would result in a more flexible refrigerant circuit capable of operating with environmentally friendly refrigerants.
	As to claim 2, Laughman teaches a four-way valve 408.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Laughman and Iwata as applied above, and further in view of Yoon (WO 2018/135850).
	As to claim 3, Laughman, as modified, does not explicitly teach a third heat exchanger configured to exchange heat with ambient air, or that the first and second exchangers 401/403 exchange heat between working fluid in the circuit and first and second process fluids, respectively. However, Yoon teaches that it is known to utilize a . 

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laughman and Iwata as applied above, and further in view of Murakami (US 8,056,348).
	As to claim 5, Laughman, as modified, does not explicitly teach the controller 409 being configured to determine a target quantity of working fluid to be stored in the receiver 404 based on a measured liquid line subcooling value and a subcooling threshold value. However, Murakami teaches determining a target quantity of working fluid to be stored in a receiver 70 based on a measured liquid line subcooling value and a subcooling threshold value (col. 2, lines 54-64). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller 409 of Laughman to include determining a target quantity of working fluid to be stored in the receiver 404 based on a measured liquid line subcooling value and a subcooling threshold value as taught by Murakami, because such a control would 
	As to claim 6, Murakami teaches that the measured liquid line subcooling value is based on a liquid line temperature measurement using sensor 86, but is silent regarding a liquid line pressure measurement. However, Official Notice is taken that it is well known in the art to determine a degree of subcooling using a temperature and pressure measurement of a liquid line. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Laughman to include determining the degree of subcooling based on a liquid line pressure measurement because it would provide an accurate determination of the degree of subcooling using known procedures and readily available components. 
	As to claim 7, Laughman, as modified, does not explicitly teach determining the quantity of working fluid based on a Kp value. However, Official Notice is taken that it is well known in the art to utilize proportional gain components to tune control loops, and therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the controller 409 of Laughman to utilize a proportional gain constant Kp in order to increase the accuracy of the working fluid quantity determination.
	As to claim 9, Laughman, as modified, teaches the controller 409 opening the inlet valve 406 until a target quantity of working fluid is stored in the receiver 404 (Laughman, paragraph 60).
	As to claim 10, Murakami teaches a reversible system (Fig. 1) and therefore the subcooling threshold value is necessarily based on an operating mode of the system.
As to claims 11-14, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus Laughman.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/14/2021, with respect to the objections to the specification and the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Said objections/rejections have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Laughman (US 2017/0115043) and Iwata (US 2019/0376731).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763